                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:19-CR-00116-RJC-DSC
USA,                                       )
                                           )
                Plaintiff,                 )
                                           )
   v.                                      )        ORDER
                                           )
ZACHARY MICAH MORRIS (2),                  )
                                           )
                Defendant.                 )
                                           )

        THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 34), the Indictment, (Doc. No. 1), without prejudice, as to

Zachary Micah Morris following his guilty plea to an Information filed in Case No.

3:19-cr-173.

        IT IS ORDERED that the Government’s motion, (Doc. No. 34), is

GRANTED and the Indictment, (Doc. No. 1), is DISMISSED without prejudice as

to Zachary Micah Morris.

 Signed: July 26, 2019
